EXHIBIT 10.1

 
2010 AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
 
This 2010 AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is dated as of
the 1st day of January 2010 (the “Effective Date”), by and between WILLIS NORTH
AMERICA, INC. (“Willis US”) and JOSEPH J. PLUMERI (“Executive”).
 
WHEREAS, Executive is willing to serve as Executive Chairman of Willis US,
Chairman and Chief Executive Officer of Willis Group Holdings plc, an Irish
limited company (“Willis Holdings”) and Senior Managing Director of Willis Group
Limited (f/k/a Willis Group plc, “Willis UK”, and collectively with Willis
Holdings and Willis US, the “Willis Group”);
 
WHEREAS, Willis Group desires to retain Executive in those capacities upon the
terms and conditions hereinafter set forth;
 
WHEREAS, Executive’s current employment agreement (the “Expiring Agreement”) is
scheduled to terminate on the date of Willis Holdings’ shareholders meeting in
2011 (the “Old Expiration Date”); and
 
WHEREAS, the parties desire to amend and restate Executive’s Expiring Agreement
to, among other things, extend the term through July 7, 2013, to preserve
certain provisions of the Expiring Agreement through the Old Expiration Date and
to modify certain other provisions.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:
 
1.   Employment, Compensation and Benefits.  During the period of this
Agreement, Willis US agrees to employ Executive and to pay the remuneration, and
to provide the benefits, described below.
 
(a) Title and Duties.
 
(i) During the Term (as defined in Section 2 herein), Executive shall be
employed as Executive Chairman of Willis US, and shall hold the offices of
Chairman and Chief Executive Officer of Willis Holdings and Senior Managing
Director of Willis UK. During the Term, Executive shall also be a member of the
Board of Directors of Willis Holdings (the “Board”) (or such other most senior
governing board of Willis Holdings) and Executive Committee of Willis Holdings
and Willis UK. Executive shall also be appointed to such senior director and
executive positions, as the Board, after consultation with Executive, deems
appropriate, of each subsidiary of Willis Holdings.
 
(ii) Executive shall have the customary duties, responsibilities and authority
of a chairman and a chief executive officer of a corporation of a similar size
and status as the Willis Group.
 
 

--------------------------------------------------------------------------------


 
(iii) Executive shall report directly to the Board.
 
(iv) Executive’s principal office shall be located at an office of Willis US in
Manhattan, New York City, New York.
 
(b) Remuneration.
 
(i) Base Salary.  Executive’s base salary shall be at the rate of one million
dollars ($1,000,000) per annum, payable in the United States in accordance with
Willis U.S.’s normal payroll practices. The amount of Executive’s Base Salary
shall be reviewed annually and may, at the discretion of the Board, be adjusted
(but never below the then Base Salary). Any such increased amount shall
constitute “Base Salary” hereunder. All dollar amounts referred to in this
Agreement are in U.S. dollars and all amounts are to be paid in the United
States.
 
(ii) Bonus.  So long as Executive remains employed hereunder, Executive shall be
eligible for an annual bonus from Willis US for each fiscal year ending during
the Term (the “Fiscal Year”) pursuant to Willis Holding’s annual bonus plan
(currently The Willis Group Senior Management Incentive Plan). So long as the
applicable performance criteria under the annual bonus plan for his position are
satisfied, bonuses shall be paid to Executive as set forth on Exhibit A hereto.
Except as otherwise provided on Exhibit A hereto, all bonuses shall he paid in
the calendar year next following the end of the Fiscal Year in which it is
measured.
 
(iii) Deferral of Receipt of Remuneration.  Executive shall have the right to
defer, on an annual basis, receipt of his Base Salary and, to the extent
permitted by the Deferred Compensation Plan, his annual bonus to the full extent
provided and otherwise in accordance with the terms of Willis US’s deferred
compensation plan in which Executive participates (or any successor plan
thereto), as in effect from time to time (the “Deferred Compensation Plan”), and
Section 409A of the Internal Revenue Code and the rules and regulations
promulgated thereunder (“Section 409A”).
 
(c) Benefits.
 
(i) Willis US Plans Generally.  Except as otherwise provided herein, Willis US
shall provide, or shall cause to be provided, Executive with those benefits,
including medical, life insurance, disability, pension and other benefit
programs, plans and practices in which similarly situated full-time executive
employees of Willis US and its subsidiaries (commensurate with Executive’s
position with Willis US) are entitled (under the applicable benefit plans as in
effect as of the Effective Date or as may be amended from time to time), as set
forth in the Willis US staff handbook as well as fringe benefits commensurate
with the Executive’s position (each a “Benefit Plan”).
 
(ii) Deferred Compensation Benefit.  Executive shall continue to be entitled to
an annual deferred compensation credit of eight hundred thousand dollars
($800,000) as set forth in Exhibit E hereto.
 
(d) Reimbursement for Expenses.  During the Term, Willis US shall reimburse
Executive for all reasonable expenses incurred by Executive in performing
Executive’s duties for
 
2

--------------------------------------------------------------------------------


 
Willis Group, in accordance with the policies of Willis US, as in effect from
time to time and consistent with Executive’s positions.
 
(e) Indemnification.  Willis US shall cause Willis Group to provide Executive
with Directors and Officers and Errors and Omissions insurance in amounts
reasonably acceptable to Executive.  Willis US agrees, and shall cause Willis
Holdings and their respective subsidiaries to agree, to indemnify and defend
Executive, to the fullest extent permitted by applicable law and by their
respective Articles of Incorporation and by-laws (or the applicable equivalent
governing documents with respect to any and all claims which arise from or
relate to Executive’s duties as an officer, member of the Board (and any other
board of directors (or equivalent governing entity) of Willis UK, Willis US or
any of their affiliates), employee of Willis US, and duties performed in
connection with the offices of Willis UK and Willis Holdings held by Executive,
or as a fiduciary of any employee benefit plan or a similar capacity with any
other entity for which Executive is performing services at Willis Group’s
request, whether performed heretofore or hereafter.
 
(f) Equity Participation.
 
(i) General.  All equity awards granted to Executive prior to the Effective Date
shall continue in accordance with their terms, including any applicable
provisions in the Expiring Agreement.
 
(ii) Registration Rights.  Executive shall be entitled to registration rights in
accordance with the 2004 Registration Rights Agreement.
 
(iii) Change of Control.  The definition of Change of Control applicable to any
equity grant made to the Executive or in any equity or employee benefit plan as
it applies to Executive shall be the same as the definition of Change of Control
set forth herein, provided that this subsection (iii) shall not apply to any
already outstanding equity grant as of May 25, 2004 to the extent application of
it would result in an adverse accounting charge to Willis Group because of a
change in the definition of Change in Control. For avoidance of a doubt, the
definition of Change of Control set forth herein shall apply to all equity
grants made after the date hereof, unless expressly waived by the parties with
regard to the applicable equity plan or in the applicable equity award
agreement.
 
(iv) 2010 Equity Grants.  Executive shall be entitled to a grant of restricted
stock units in 2010 as provided in Exhibit B hereto (the “2010 Grant”).
 
(v) Future Equity Grants.  It is the expectation and intent of the compensation
committee of the Board (the “Compensation Committee”) to award Executive in 2011
and 2012 equity grants each with a value equal to that of the 2010 grant and in
a form and with provisions (including as to acceleration of vesting upon a
termination of service or Change of Control), similar to that of the 2010 Grant,
with a recognition, however, that a portion of such grants may need to be
granted in stock options or cash derivative securities because of plan
limitations on available shares for restricted stock units and further subject
to the Compensation Committee’s good faith evaluation of changes in
circumstances of Willis Holdings, the performance of Willis Holdings and the
performance of Executive that justifies an alternative
 
3

--------------------------------------------------------------------------------


 
 
vehicle or amount of grant. All grants will fully vest by July 7, 2013 and, if
options or stock appreciation rights are utilized, the Executive will have at
least two (2) years after his separation from service for any reason (other than
Cause) to exercise such options or stock appreciation rights.
 
(g) Executive shall be entitled to vacation time and holidays as are provided in
general to executive employees of Willis US but shall, in any event, be entitled
to no less than four (4) weeks of vacation per year. Any unused days accrued in
a particular year may not be carried over to a subsequent year.
 
2.   Term and Termination.
 
(a) Term.  This Agreement shall become effective as of the Effective Date.
Unless terminated earlier pursuant to Section 2(b), below, Executive’s
employment hereunder shall remain in effect until July 7, 2013 (the “Term”).
 
(b) Termination.  The Term shall terminate on the earlier to occur of (i) the
expiration of the Term and (ii) the date upon which Executive’s employment is
terminated by Willis US or Executive. Subject to the conditions and procedures
of Section 3, below, either party may terminate the Term and Executive’s
employment at any time by providing ninety (90) days’ prior written notice to
the other party of the termination of Executive’s employment.  A termination by
Willis US shall be deemed a termination by Willis US and all other members of
the Willis Group and their respective subsidiaries.
 
3.    Effect of Certain Terminations.
 
(a) Termination without Cause by Willis US or Resignation with Good Reason by
Executive.  If at any time during the Term, Willis US terminates Executive
without Cause (as defined below) or the Executive terminates his employment with
the Willis Group for Good Reason (as defined below), Executive shall be entitled
to the following:
 
(i) Subject to Section 7(k) hereof, within thirty (30) days following such
termination of employment, Willis US shall pay to Executive as severance four
million dollars ($4,000,000) in a lump sum (the “Severance Benefit”), and if
such termination of employment occurs either (I) within six (6) months prior to
a Change in Control and such termination of employment (or in a termination for
Good Reason the Good Reason event in which the termination of employment is
based) is in contemplation of, in anticipation of, or otherwise in connection
of, such Change in Control or (II) on or within twenty-four (24) months
following the occurrence of a Change in Control, then, in addition to the
Severance Benefit, Willis US (or its applicable successor) shall pay Executive
an additional severance payment within thirty (30) days following the six (6)
month anniversary of such termination of employment in a lump sum amount equal
to the difference between (x) an amount equal to two (2) times the sum of (A)
Executive’s Base Salary and (B) Target Annual Bonus during the year of
termination and (y) the Severance Benefit.
 
(ii)           Willis US shall provide, or shall cause to be provided, Executive
with his (x) Accrued Amounts (as defined below) and (y) his Accrued Rights (as
defined below); provided, however, that any Deferred Compensation Benefit that
would otherwise have been
 
 
4

--------------------------------------------------------------------------------


 
credited to Executive’s Deferral Account pursuant to Section 1(c)(ii) above if
Executive had remained employed by Willis US hereunder for the balance of the
Term shall instead be credited in full to the Deferral Account effective as of
the date of such termination, and all Deferred Compensation Benefits then
credited to the Deferral Account shall otherwise be paid to Executive pursuant
to and in accordance with the provisions of the Deferred Compensation Plan and
in accordance with the provisions of Section 409A, as applicable.
 
(b) Other Terminations. In the case of any other termination not covered by
Section 3(a) alone, Executive shall only be entitled to his Accrued Amounts and
Accrued Rights; provided, however, that after the occurrence of a Change in
Control, if Executive terminates his employment without Good Reason, Executive’s
Deferred Compensation Benefits shall be credited and payable in the same manner
and pursuant to the same terms as set forth in Section 3(a)(ii) above.
 
(c) No Mitigation; No Offset.  The amounts due under Section 3(a) shall be paid
without any obligation of mitigation or offset for future earnings or other
amounts, and shall be paid without setoff, counterclaims or defense. Executive
shall not be eligible for any amounts of a similar nature that would be payable
to Executive pursuant to other severance plans of the Willis Group.
 
(d) Definitions.  For purposes of this Agreement, the capitalized terms used
above shall have the following meanings:
 
(i) “Accrued Amounts” shall mean (x) all accrued but unpaid Base Salary and
vacation pay, to be paid within thirty (30) days after termination; (y) any
bonus due as a result of actual performance but unpaid for any completed Fiscal
Year, to be paid in the calendar year of such termination when bonuses are paid
to other senior level executives in respect to such Fiscal Year; and (z) in
respect of the Fiscal Year in which the termination occurs, payment of an
amount, (the “Prorated Bonus”) equal to a pro rated portion of the actual annual
bonus earned based on performance during the Fiscal Year in which the
termination occurs based on actual results, which bonus shall be paid to
Executive in the calendar year next following the calendar year of termination
and at the same time as said payment would be made if Executive was still
employed by the Willis US; provided, however, that upon a termination of
Executive’s employment for Cause or by Executive without Good Reason (other than
as a result of death, Disability, Mutual Retirement or upon or following the
expiration of the Term), “Accrued Amounts” shall not include a Prorated Bonus.
 
(ii) “Accrued Rights” shall mean any amounts or benefits due to Executive under
any benefit or equity plan or program (other than a severance plan), and
Executive’s rights under Sections 1(c), 1(d), 1(e), 4 and 7(k)(v) hereof,
payable in accordance with the terms of such plan or program.
 
(iii) “Cause” shall mean (A) Executive’s conviction of, or pleading nolo
contendere to, a misdemeanor involving sexual misconduct or to a felony (other
than a traffic infraction not involving actual imprisonment), (B) Executive’s
willful and continuous misconduct with regard to his material duties and
responsibilities which causes demonstrable harm of a material nature (C)
Executive’s serious or persistent breach of Executive’s material
 
5

--------------------------------------------------------------------------------


 
obligations under this Agreement (including any repeated failure to abide by the
legal, written directives presented to him by the Board, which directives are
not in violation of Section 1(a)(ii) hereof) or (D) gross negligence (other then
as a result of physical or mental impairment) with regard to his duties;
provided, that, in the case of (B), (C) and (D), above, such misconduct, breach
or negligence was not resolved or cured within fifteen (15) days following
Willis US’s written notice to Executive of Willis US’s intention to terminate
Executive’s employment for Cause as a result of such circumstances, which notice
(pursuant to Section 2(b)) describes such circumstances with sufficient
particularity to give Executive a reasonable opportunity to resolve or cure any
such misconduct, breach or negligence. For purposes of this definition, an act
(or omission) shall not be deemed “willful”, if, in the good faith belief of
Executive, such act (or omission) was in the best interests of Willis Group (or
any of their respective subsidiaries), and such belief was reasonable.
 
(iv) “Change of Control” means, other than in connection with the establishment
of Willis Holdings as the parent company as of January 1, 2010, (a) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or group (within the meaning of the Securities Exchange Act of 1934
and the rules of the Securities and Exchange Commission thereunder as in effect
on the date hereof), of equity interests representing more than thirty percent
(30%) of the aggregate ordinary voting power represented by the issued and
outstanding equity interests of Willis Holdings; (b) occupation of a majority of
the seats (other than vacant seats) on the Board by Persons who were neither (i)
nominated by the board of directors of Willis Holdings nor (ii) appointed by
directors so nominated; provided a Person shall not be deemed so nominated or
appointed if such nomination or appointment is the result of a proxy contest or
a threatened proxy contest; (c) the failure of Willis Holdings to own, directly
or indirectly, at least fifty percent (50%) of the aggregate ordinary voting
power represented by the issued and outstanding equity interests of Willis US;
(d) a merger, consolidation or other corporate transaction of Willis Holdings (a
“Transaction”) such that the shareholders of Willis Holdings immediately prior
to such Transaction do not own more than fifty percent (50%) of the aggregate
ordinary voting power of the surviving entity (or its parent) immediately after
such Transaction in approximately the same proportion to each other as
immediately prior to the Transaction; (e) the sale of all or substantially all
of the assets of Willis Holdings or (f) approval by the shareholders of Willis
Holdings of a plan of liquidation or dissolution of Willis Holdings; provided,
that, to the extent necessary to comply with Section 409A with regard to the
making of a distribution, “Change of Control” shall be limited to the occurrence
of a “change in ownership,” “change in effective control” or “change in the
ownership of a substantial portion of the assets” of Willis Holdings, as such
terms are described in Treasury Regulation Section 1.409A-3(i)(5).
 
(v) “Good Reason” shall mean Executive terminates his employment as a result of
(A) any diminution of his titles, positions or status, without Executive’s
written consent thereof, (B) any material diminution of his duties,
responsibilities or authority, or the assignment to him of any duties materially
inconsistent with his positions, without Executive’s written consent thereof,
(C) any relocation of his principal office from New York, New York, without
Executive’s written consent thereof, (D) any material breach of this Agreement
by Willis US, or (E) the Board repeatedly overrides, supersedes or disregards
reasonable decisions by Executive or recommendations made by Executive to the
Board, such that the Board materially interferes with Executive’s ability to
effectively function as the Executive Chairman and Chief Executive
 
 
6

--------------------------------------------------------------------------------


 
Officer, or the Board otherwise takes actions that constructively represent a
lack of confidence in Executive’s ability to perform his duties and
responsibilities; provided, that in all cases Executive must provide written
notice pursuant to Section 7(c) below within ninety (90) days following the
occurrence of such action or breach constituting Good Reason; provided further,
that, in all cases (other than (E) above), Willis US shall have fifteen (15)
days following receipt of such notice to resolve or cure such action or breach
constituting Good Reason.
 
(vi) “Mutual Retirement” shall mean a Retirement with the mutual agreement of
the Executive and the Board with a successor chief executive officer of Willis
Holdings approved by both in writing.
 
(vii) “Person” shall mean any natural person, sole proprietorship, general
partnership, limited partnership, limited liability company, joint venture,
trust, unincorporated organization, association, corporation, governmental
authority, or any other organization, irrespective of whether it is a legal
entity and includes any successor (by merger or otherwise) of such entity.
 
(viii) “Retirement” shall mean Executive’s voluntary termination of employment
with the Willis Group without Good Reason. To the extent that any equity grant
or Benefit Plan provides for additional benefits or rights upon a "retirement",
Executive shall deem to qualify upon any termination (other than for Cause) and
to the extent such benefits or rights are greater as a "retiree" than otherwise
provided based on the other classification of such termination, Executive shall
receive such greater benefits or rights.
 
(e)   Disability Termination.  Willis US may terminate Executive’s employment as
a result of a “Disability” if Executive, as a result of mental or physical
incapacity, has been unable to perform his material duties for six (6)
consecutive months (or 180 days in any 360-day period). Such termination shall
be only permitted while Executive is still so disabled and shall be effective on
thirty (30) days written notice to Executive, provided that such termination
shall not be effective if Executive returns to full time performance of his
material duties within such thirty (30) day period and continues in such full
time capacity (which full time status shall be deemed to continue even in the
event that vacation or intermittent and de minimis sick leave is taken) for six
(6) consecutive months thereafter. For the avoidance of doubt, in the event that
Executive does return to full-time performance but does not continue in such
full-time capacity for six (6) consecutive months thereafter, the termination
shall be deemed effective on thirty (30) days written notice following the most
recent date that Executive fails to continue in such full-time capacity.
 
Notwithstanding the foregoing, in the event that as a result of absence because
of mental or physical incapacity Executive incurs a “separation from service”
within the meaning of such term under Section 409A, Executive shall on such date
automatically be terminated from employment due to Disability.
 
4.   Excise Tax.  Executive shall not be entitled to any gross up of any excise
tax in respect of Section 4999 of the Internal Revenue Code, except that
Executive shall be entitled to a Gross-Up Payment (as such term is defined in
the Expiring Agreement) if the change in ownership or control (within the
meaning of Section 280G of the Code) giving rise to the related
 
 
7

--------------------------------------------------------------------------------


 
excise tax occurs prior to the expiration of the term of the Expiring Agreement.
Such Gross-Up Payment shall be subject to the terms and conditions of the
Expiring Agreement (the applicable provisions of which are attached hereto as
Exhibit C).
 
5.   Ownership of Business.  All business activity participated in by Executive
as an employee of Willis US, and Executive’s execution of his duties and
responsibilities to the Willis Group and their related entities as set forth in
Section 1(a), above (the “Business Activity”) shall be conducted solely on
behalf of Willis Group.  Executive shall have no right to share in any
commission or fee resulting from such Business Activity, other than the
compensation referred to in Section 1(b), above, and any monies due to any
member of the Willis Group or their related entities as a result of Business
Activity which may be collected by Executive on behalf of the Willis Group or
their related entities shall be promptly paid over to of the Willis Group or
their related entities, as applicable.
 
6.   Confidential Information; Noncompetition and Nonsolicitation.  In
consideration of Willis US entering into this Agreement with Executive,
Executive hereby:
 
(a)   acknowledges that the continued success of Willis Group depends upon the
use and protection of proprietary information.  Executive further acknowledges
that the proprietary information obtained by him during the course of his
employment with Willis Group concerning the business or affairs of Willis Group
and its subsidiaries is the property of Willis Group (“Confidential
Information”).  Therefore, Executive agrees that during the Term and thereafter
he will not disclose to any unauthorized person or use for his own account any
Confidential Information, whether or not such information is developed by him,
without the Board’s written consent, unless and to the extent that the
information (i) is disclosed by Executive in the good faith performance of his
duties hereunder, (ii) becomes generally known to the public other than as a
result of Executive’s acts or omissions to act in violation of this Section 6 or
(iii) is required to be disclosed pursuant to applicable law or court
order.  Executive shall deliver to Willis Group upon his termination of
employment all memoranda, notes, plans, records, reports, computer tapes,
printouts and software and other documents and data (and copies thereof)
embodying or relating to the Confidential Information or the business of Willis
Group; provided, that, Executive may keep his address book and similar personal
property;
 
(b)   agrees that while he is employed by Willis US and for a period of one (1)
year following termination of Executive’s employment with Willis US, on behalf
of an entity, which, aggregated with its affiliates, is primarily in the
insurance brokerage business, directly or indirectly solicit, accept, or
perform, other than on Willis Group’s behalf, insurance brokerage, insurance
agency, risk management, claims administration, consulting or other business
performed by the Willis Group from or with respect to (i) clients of Willis
Group with whom Executive had business contact or provided services to, either
alone or with others, while employed by Willis US and, further provided, such
clients were clients of Willis Group either on the date of termination of
Executive’s employment with Willis US or within twelve (12) months prior to such
termination and (ii) active prospective clients of Willis Group with whom
Executive had business contacts regarding the business of Willis Group within
six (6) months prior to termination of Executive’s employment with Willis US;
 
 
8

--------------------------------------------------------------------------------


 
(c)   agrees that while Executive is employed by Willis US and for a period of
one (1) year following termination of Executive’s employment with Willis US,
directly or indirectly, other than in performing his duties for Willis Group,
(i) solicit any employee of Willis Group to work for Executive or any third
party, including any competitor (whether an individual or a competing company)
of Willis Group or (ii) induce any such employee of Willis Group to leave the
employ of Willis Group, provided the foregoing shall not apply to Executive’s
personal assistants and personal non-executive staff, shall not be violated by
general advertising not specifically targeted at the Willis Group’s employees
and shall not prevent Executive from serving as a reference for any given
individual; and
 
(d)   agrees that while Executive is employed by Willis US and for a period of
one (1) year following termination of Executive’s employment with Willis US,
provide services to Aon Corporation or Marsh, Inc. (or their subsidiaries) as an
employee, consultant or director, provided that the foregoing shall not prevent
Executive from providing such services to a conglomerate that hereafter acquires
such entities that is not primarily in the insurance brokerage business and
services to such entities by Executive is not the primary focus of Executive’s
position.
 
7.   Miscellaneous.
 
(a)   Integrated Agreement.  Except as otherwise provided in this Section 7,
this Agreement (including the Exhibits attached hereto), together with the
letter agreement dated as of March 26, 2001 (the “Side Letter”), which shall
remain in full force and effect, embodies the complete understanding and
agreement of the parties hereto relating to Executive’s employment; provided,
however, that, all equity grants (as modified herein) shall continue in full
force and effect. This Agreement may not be amended or terminated orally, but
only by a writing executed by the parties hereto.
 
(b)   Severability; Effect of Certain Securities Laws and Other
Restrictions.  If any term of this Agreement is rendered, declared or held to be
invalid or unenforceable by any judicial, legislative or administrative action,
the remaining provisions hereof shall remain in full force and effect, shall in
no way be affected, impaired or invalidated, and shall be enforced to the full
extent permitted by law and equity.  In addition, notwithstanding anything set
forth in this Agreement to the contrary, in the event and to the extent that any
term of this Agreement (or benefit provided hereunder) is or becomes prohibited
by applicable securities laws (and any rules or regulations promulgated
thereunder) or rules or regulations of any exchange on which stock of Willis
Holdings is traded, such term or benefit shall be suspended unless and until
such term or benefit ceases to be prohibited by such laws, rules or regulations,
and Executive hereby acknowledges and agrees that any such suspension will not
constitute a breach of this Agreement by Willis US.
 
(c)   Notices.  Any notices given pursuant to this Agreement shall be sent by
certified mail or a nationally recognized courier service, with proof of
delivery, to the addresses set forth below (or, in the event of an address
change by either party, to the then-current address of the party, as specified
in any written change-of-address notice properly furnished under this Section
7(c)).
 
 
9

--------------------------------------------------------------------------------


 
If to Willis US, then to:
 
Willis North America, Inc.
One World Financial Center
New York, New York 10281
Attention: General Counsel
 
If to Executive:
 
To Executive’s most recent address set forth in the personnel records of Willis
US
 
With a copy to:
 
Proskauer Rose LLP
1585 Broadway
New York, New York 10036
Attention: Michael S. Sirkin, Esq.
 
(d)   Governing Law; Remedies.  The substantive laws of New York shall govern
this Agreement, without giving effect to its conflicts of law principles. Any
disputes or issues arising out of or relating to any equity in Willis Holdings
that Executive has received or may become entitled to receive shall also be
governed by the laws of the State of New York or, with respect to any equity
awards granted on Willis Holdings stock (except to the extent it involves
interpretation under this Agreement), the laws of Bermuda (provided that the
laws of Ireland shall govern equity grants made after December 31, 2009),
without regard to conflicts of law principles in any event. Executive
acknowledges that there is no adequate remedy at law for any breach of the
provisions of Section 6 of this Agreement and that, in addition to any other
remedies to which it may otherwise be entitled as a matter of law, Willis US
shall be entitled to injunctive relief in the event of any such breach.
 
(e)   Waiver.  The waiver by any party of any breach of this Agreement shall not
operate or be construed as a waiver of that party’s rights upon any subsequent
or different breach.
 
(f)   Successors and Assigns; Third-Party Beneficiaries.  This Agreement shall
inure to the benefit of and be binding upon and enforceable against the heirs,
legal representatives and assigns of Executive and the successors and permitted
assigns of Willis US. Any amounts due to Executive as of his death shall be paid
to his designated beneficiary, or if none, his estate. Willis Holdings and its
direct and indirect subsidiaries are intended third-party beneficiaries of all
promises and covenants made by Executive herein in favor of Willis US in Section
6 hereof. As such, insofar as they are affected by any breach of this Agreement
by Executive of Section 6, Willis Holdings and its direct and indirect
subsidiaries may enforce Executive’s covenants and promises herein to the same
extent that Willis US has a right to do so; provided, that, in enforcing such
covenants and promises, Willis Holdings and its direct and indirect subsidiaries
shall be bound by the terms of this Agreement (including but not limited to
Section 7(i) below) and any prior determinations or judgments regarding this
Agreement to the same extent as Willis US. Willis US may not assign this
Agreement or its rights hereunder
 
 
10

--------------------------------------------------------------------------------


 
 
except as part of a sale of, and to the acquirer of, all or substantially all of
the securities and/or assets of Willis Holdings or Willis US and then only if
the assignee and the ultimate parent entity of the assignee (if applicable)
promptly deliver to Executive a written assumption of the obligations hereunder
in a form reasonably acceptable to Executive (or, to the extent otherwise
required to bind an entity other than an entity incorporated under the laws of
the United States, the equivalent documentation therefor).
 
(g)   Counterparts.  This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
 
(h)   Legal Fees.  Willis US shall promptly pay Executive’s reasonable legal and
financial advisory fees incurred in connection with entering into this
Agreement.
 
(i)   Arbitration.  Any dispute hereunder or with regard to any document or
agreement referred to herein, other than injunctive relief under Section 7(d)
hereof, shall be resolved by arbitration before the American Arbitration
Association in New York City, New York. The determination of the arbitrator
shall be final and binding on the parties hereto and may be entered in any court
of competent jurisdiction. In the event of any arbitration or other disputes
with regard to this Agreement or any other document or agreement referred to
herein, Willis US shall pay Executive’s legal fees and disbursements promptly
upon presentation of invoices thereof, subject to an obligation of Executive to
repay such amounts if an arbitrator finds Executive’s positions in such
arbitration or dispute to have been frivolous or made in bad faith. In the event
of any arbitration or other disputes with regard to this Agreement or any other
document or agreement referred to herein, such fees and costs shall be paid by
Willis US prior to final disposition and promptly as such fees are incurred and
submitted to Willis US for payment on a quarterly basis which submission shall
be made within forty-five (45) days after the end of such quarter, subject to an
obligation of Executive to repay such amounts if an arbitrator finds Executive’s
positions in such arbitration or dispute to have been frivolous or made in bad
faith.
 
(j)   Jurisdiction.  Willis US hereby consents to the jurisdiction of the
federal and state courts in the State of New York, irrevocably waives any
objection it may now or hereafter have to laying of the venue of any suit,
action, or proceeding in connection with this Agreement in any such court, and
agrees that service upon it shall be sufficient if made by registered mail, and
agrees not to asset the defense of forum nonconveniens.
 
(k)   Section 409A.
 
(i) The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A and the regulations and guidance promulgated thereunder
or be exempt therefrom and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith. If Executive
notifies Willis US (with specificity as to the reason therefor) that Executive
believes that any provision of this Agreement (or of any award of compensation,
including equity compensation or benefits) would cause Executive to incur any
additional tax or interest under Section 409A and Willis US concurs with such
belief or Willis US (without any obligation whatsoever to do so) independently
makes such determination, Willis US shall, after consulting with Executive,
reform such provision to attempt
 
 
11

--------------------------------------------------------------------------------


 
 
to comply with Section 409A through good faith modifications to the minimum
extent reasonably appropriate to conform with Section 409A. To the extent that
any provision hereof is modified in order to comply with Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to
Executive and Willis US of the applicable provision without violating the
provisions of Section 409A.
 
(ii) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits subject to Section 409A upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.” If Executive is deemed on the date
of termination to he a “specified employee” within the meaning of that term
under Section 409A(a)(2)(B), then with regard to any payment considered
“deferred compensation” under Section 409A (whether under this Agreement, any
other plan, program, payroll practice or any equity grant, including but not
limited to all restricted stock units granted to Executive on or after March 14,
2007) and is due upon Executive’s separation from service, such payment shall
not be made or provided until the date which is the earlier of (A) the
expiration of the six (6) month period measured from the date of such
“separation from service” of the Executive, and (B) the date of Executive’s
death (the “Delay Period”) and this Agreement and each such plan, program,
payroll practice or equity grant shall hereby be deemed amended accordingly.
Upon the expiration of the Delay Period, all payments and benefits delayed
pursuant to this Section 7(k)(ii) (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed to Executive in a lump sum with interest at the prime rate
as published in the Wall Street Journal on the first business day after the
Delay Period (provided that any payment measured by a change in value that
continues during the Delay Period shall not be credited with interest for the
Delay Period), and any remaining payments and benefits due under this Agreement
shall be paid or provided in accordance with the normal payment dates specified
for them herein.
 
(iii) All expenses or other reimbursements paid pursuant to Sections 1(e) and
7(h) hereof or otherwise that are taxable income to the Executive shall in no
event be paid later than the end of the calendar year next following the
calendar year in which Executive incurs such expense or pays such related tax.
With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Section 409A, (i) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, of in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause (ii)
shall not be violated without regard to expenses reimbursed under any
arrangement covered by Internal Revenue Code Section 105(b) solely because such
expenses are subject to a limit related to the period the arrangement is in
effect and (iii) such payments shall be made on or before the last day of
Executive’s taxable year following the taxable year in which the expense
occurred. Any tax gross-up shall be made no later than the end of the calendar
year next following the calendar year in which the Executive remits the related
tax.  Any tax equalization payment, including such payment(s) provided in the
Side Letter, shall be paid to the Executive no later
 
 
12

--------------------------------------------------------------------------------


 
 
than the end of the second calendar year following the later of (y) the calendar
year in which the Executive’s US federal tax return (including extensions) is
due and (z) the calendar year in which the Executive’s foreign tax return is due
(or the due date for foreign tax payments if filing a tax return is not
required), in which the compensation to which such tax equalization payment
relates is reported.
 
(iv) Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty (30)
days following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of Willis US.
 
(v) Executive shall not be entitled to any gross up of any tax in respect of
Section 409A of the Internal Revenue Code, except that Executive shall be
entitled to a 409A Gross-Up Payment (as such term is defined in the Expiring
Agreement) if the Section 409A Tax (as such term is defined in the Expiring
Agreement) relates to documentary noncompliance in any document entered into or
operational noncompliance relating to any event occurring prior to the
expiration of the term of the Expiring Agreement. Such 409A Gross-Up Payment
shall be subject to the terms and conditions of the Expiring Agreement (the
applicable provisions of which are attached hereto as Exhibit D).
 
[Signatures on next page]
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Employment Agreement as of the date first above written.
 
 

 

 WILLIS NORTH AMERICA, INC.

 

     
By:
 /s/ Adam Ciongoli  
Name:
 Adam Ciongoli  
Title:
 Executive Vice President and Secretary                    
EXECUTIVE:
             
   /s/  Joseph J. Plumeri
  Joseph J. Plumeri  

 
 



 
14

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Annual Bonus Schedule
 
The amount of the annual bonus earned by Executive shall be paid to Executive
fifty percent (50%) in cash and fifty percent (50%) in restricted stock units
(“RSU’s”), provided that the pro-rata annual bonus for fiscal year 2013 shall be
paid fully in cash and Willis US may elect to pay the annual bonus for any other
fiscal year fully in cash (with the same payment timing as if the payments were
in RSUs). The form of RSU’s shall be the same as the RSU bonus form used in 2007
for Executive and the conversion from bonus value to number of RSU’s shall be
the same as used for the 2007 RSU bonus grant. Notwithstanding the foregoing,
all RSU’s shall vest no later than the annual meeting of Willis Holdings in 2011
(provided that RSUs granted in 2012 and 2013 for fiscal years 2011 and 2012,
respectively, shall instead vest no later than July 7, 2013), upon Executive’s
earlier death, Disability termination, termination without Cause, termination
for Good Reason, Mutual Retirement or upon a Change in Control, all as defined
in Executive’s Employment Agreement. Any distribution of the underlying shares
with regard to the bonus RSU’s shall be subject to Section 7(k) of the Agreement
and the last sentence of this paragraph, and shall be distributed at the earlier
of (x) (A) the annual meeting in 2011 for all RSUs other than those granted in
2012 and 2013 for fiscal years 2011 and 2012, respectively or (B) July 7, 2013
for such RSUs granted in 2012 and 2013 and (y) when Executive incurs a
“separation from service” as defined in Section 409A. Furthermore,
notwithstanding the foregoing, the parties may agree, to the extent permitted by
Section 409A, on a different allocation between cash and RSU’s or a different
timing of payment of the RSU’s at any time prior to six (6) months before the
end of a performance period or at such other time as permitted under Section
409A.
 
Each fiscal year the Compensation Committee shall establish, in good faith,
threshold, target and maximum performance goals. Maximum goals will be no
greater than one hundred ten percent (110%) of the target goal. If the target is
achieved the annual bonus shall be equal to at least three hundred seventy five
(375%) of Base Salary, if the threshold is achieved the annual bonus shall be
equal to at least two hundred fifty (250%) of Base Salary and, if the maximum is
achieved, the annual bonus shall be equal to at least five hundred percent
(500%) of Base Salary. The Compensation Committee will in good faith consider
and award bonuses if appropriate at lower levels of achievement and will also in
good faith consider and award higher bonuses in any case where deserved.
 



 
15

--------------------------------------------------------------------------------

 

EXHIBIT B
 
Restricted Stock Award
 
Willis Holdings shall grant to the Executive restricted stock units with an
aggregate fair market value on the date of grant equal to $6,000,000 (the “2010
RSUs”).  The 2010 RSUs shall include the following terms:
 
1.  
2010 performance criteria shall be consistent with the 2010 performance criteria
for equity awards granted to other senior executives.1

 
2.  
Time vesting requirements shall be consistent with the time vesting schedule for
other senior executives, except that all time vesting requirements shall not
extend beyond July 7, 2013.

 
3.  
The 2010 RSUs shall be settled, to the extent vested, upon the later of (i)
sixty (60) days following the end of the performance measurement period and (ii)
the date Executive incurs a separation from service with Willis Group, subject
to Section 7(k) of the Agreement.

 
4.  
In the event Executive’s employment is terminated by the Company without Cause,
by Executive for Good Reason, or due to death or disability, by Mutual
Retirement or a termination of employment for any reason on or following July 7,
2013, any employment or service requirements shall be waived, but performance
vesting criteria, if any, shall remain.

 
5.  
In the event of a Change in Control prior to the expiration of the performance
measurement period, all performance vesting criteria shall be waived, but any
employment or service requirements shall remain (subject to Paragraph 4 above).

 
6.  
In the event Executive’s employment is terminated (i) by the Company for Cause
or (ii) by Executive without Good Reason prior to July 7, 2013, any unvested
portion of the 2010 RSUs shall be forfeited.

 
7.  
All performance vesting criteria shall be adjusted for material corporate events
in the same manner that awards containing similar performance vesting criteria
granted to other senior executives are adjusted.

 
8.  
There will be no forfeiture provisions (other than the above forfeiture
provisions for non-vesting) and no post-employment restrictions.

 
9.  
The definitions of “Cause”, “Change of Control”, “Good Reason”, “Disability”,
“Retirement” and “Mutual Retirement” shall have the same meanings as set forth
in the Agreement.

 



--------------------------------------------------------------------------------

 
1 Performance criteria for awards granted in 2011 and 2012 are expected to have
performance periods that do not exceed the expiration date of the 2010 Amended
and Restated Employment Agreement.
 

 
16

--------------------------------------------------------------------------------

 

EXHIBIT C
 
Section 4999 Excise Tax
 
(a) In the event it shall be determined that any payment, benefit or
distribution (or combination thereof) by Employer, any of Employer’s affiliates,
one or more trusts established by Employer for the benefit of its employees, or
any other person or entity, to or for the benefit of Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement,
or otherwise pursuant to or by reason of any other agreement, policy, plan,
program or arrangement, including without limitation any stock option, stock
appreciation right, phantom equity awards or similar right, or the lapse or
termination of any restriction on the vesting or exercisability of any of the
foregoing) (a “Payment”) would he subject to the excise tax imposed by Section
4999 of the Internal Revenue Code of 1986, as amended (the “Code”) by reason of
being “contingent on a change in ownership or control” of Willis US or Willis
Holdings, within Section 280G of the Code (or any successor provision thereto)
or any interest or penalties are incurred by Executive with respect to such
excise tax (such excise tax, together with any such interest and penalties,
hereinafter collectively referred to as the “Excise Tax”), then Executive shall
be entitled to receive an additional payment or payments (a “Gross-Up Payment”)
in an amount such that after payment by Executive of all taxes (including any
interest or penalties imposed with respect to such taxes), including, without
limitation, any income taxes (and any interest and penalties imposed with
respect thereto) and the Excise Tax imposed upon the Gross-Up Payment, Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments.
 
(b) Subject to the provisions of clause (a) above, all determinations required
to be made under this Exhibit C, including whether and when a Gross-Up Payment
is required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by a nationally
recognized certified public accounting firm as may be designated by Employer,
and reasonably satisfactory to Executive (the “Accounting Firm”), which shall
provide detailed supporting calculations both to Employer and Executive within
fifteen (15) business days of Termination Date, or such earlier time as is
requested by Employer; provided that for purposes of determining the amount of
any Gross-Up Payment, it is recognized that Executive tax at the actual tax
rates applicable to individuals in which any such Gross-Up Payment is to be made
to pay state and taxes at the actual tax rates applicable to individuals in the
state or locality of Executive’s residence or place of employment in the
calendar year in which any such Gross-Up Payment is to be made, net of the
maximum reduction in federal income taxes that can be obtained from deduction of
such state and local taxes, taking into account limitations applicable to
individuals subject to federal income tax at the highest marginal rates. All
fees and expenses of the Accounting Firm shall be borne solely by Employer. Any
Gross-Up Payment, as determined pursuant to this Exhibit C, shall be paid by
Employer to Executive (or to the appropriate taxing authority on Executive’s
behalf) when due immediately prior to the date Executive is required to make
payment of any Excise Tax or other taxes. If the Accounting Firm determines that
no Excise Tax is payable by Executive, it shall so indicate to Executive in
writing, with an opinion
 
 
17

--------------------------------------------------------------------------------


 
 
letter that Executive has substantial authority not to report any Excise Tax on
his/her federal state, local income or other tax return. Any determination by
the Accounting Firm shall be binding upon Employer and the Executive absent a
contrary determination by the Internal Revenue Service or a court of competent
jurisdiction; provided, however, that no such determination shall eliminate or
reduce Employer’s obligation to provide any Gross-Up Payment that shall be due
as a result of such contrary determination. As a result of the uncertainty in
the application of Section 4999 of the Code (or any successor provision thereto)
and the possibility of similar uncertainty regarding state or local tax law at
the time of any determination by the Accounting Firm hereunder, it is possible
that the amount of the Gross-Up Payment determined by the Accounting Firm to be
due to (or on behalf of) Executive was lower than the amount actually due
(“Underpayment”). In the event that Employer exhausts its remedies pursuant to
clause (c) below and Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred as promptly as possible and notify Employer and Executive of
such calculations, and any such Underpayment (including the Gross-Up Payment to
Executive) shall be promptly paid by Employer to or for the benefit of Executive
within five (5) business days after receipt of such determination and
calculations.
 
(c) Executive shall notify Employer in writing of any claim by the internal
Revenue Service that, if successful, would require the payment by Employer of
any Gross-Up Payment. Such notification shall be given as soon as practicable
but no later than ten (10) business days after Executive is informed in writing
of such claim and shall apprise Employer of the nature of such claim and the
date on which such claim is requested to be paid. The Executive shall not pay
such claim prior to the expiration of the thirty (30) day period following the
date on which he gives such notice to Employer (or such shorter period ending on
the date that any payment of taxes with respect to such claim is due). If
Employer notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive shall (i) give Employer any
information which is in Executive’s possession reasonably requested by Employer
relating to such claim, (ii) take such action in connection with contesting such
claim as Employer shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by Employer, (iii) cooperate with
Employer in good faith in order to effectively contest such claim, and (iv)
permit Employer to participate in any proceedings relating to such claim;
provided, however, that Employer shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this clause (c), Employer shall control all proceedings taken in connection with
such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any
 
 
18

--------------------------------------------------------------------------------


 
 
 
permissible mariner, and Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as Employer shall determine;
provided, further, that if Employer directs Executive to pay such claim and sue
for a refund, Employer shall pay the amount of such claim to Executive, and
shall indemnify and hold Executive harmless, on an after-tax basis, from any
Excise Tax of income tax (including interest or penalties with respect thereto)
imposed with respect to such payment or with respect to any imputed income with
respect to such payment (including the applicable Gross-Up Payment); provided,
further, that if Executive is required to extend the statute of limitations to
enable Employer to contest such claim, Executive may limit this extension solely
to such contested amount. Employer’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority. The
reimbursement of expenses incurred by Executive due to a tax contest or
litigation addressing the existence or amount of an Excise Tax liability shall
be reimbursed promptly, but in no event be made later than the end of the
calendar year next following the calendar year in which the taxes that are
subject of the contest or litigation are remitted to the taxing authority (or if
no taxes are remitted as a result of such audit or litigation, the end of the
calendar year next following the calendar year in which the audit is completed
or there is a final and nonappealable settlement or other resolution of the
litigation). In addition, without extending the time of any obligation in this
Exhibit C, any tax Gross-Up Payment shall be made no later than the end of the
calendar year next following the calendar year in which the Executive remits the
related tax.
 
(d) If, after the receipt by Executive of an amount paid by Employer pursuant to
this Exhibit C, Executive becomes entitled to receive any refund with respect to
a Gross-Up Payment, Executive shall (subject to Employer’s complying with the
requirements of clause (c) above) promptly pay to Employer the amount of such
refund received (together with any interest paid or credited thereon after taxes
applicable thereto). Notwithstanding the foregoing, in the event that the
obligation to refund any amount shall be a violation of the Sarbanes-Oxley Act
of 2002, such obligation to refund shall be null and void.
 
(e) To the extent that the applicable regulations under Code Section 280G
permits a later recalculation by the Employer, or requires a later
recalculation, of whether the Payments are subject to the Excise Tax, the
provisions of this Exhibit C shall again be applied based upon such
recalculation.
 


 

 
19

--------------------------------------------------------------------------------

 

EXHIBIT D
 
Section 409A Excise Tax
 
(a)           The Employer acknowledges and agrees that if any payment, award,
benefit or distribution (or any acceleration of any payment, award, benefit or
distribution) made or provided to Executive or for Executive’s benefit in
connection with this Agreement, or Executive’s employment with the Employer or
the termination thereof (the “Payments”) are determined to be subject to the
additional tax imposed by Section 409A, or any interest or penalties with
respect to such additional taxes (such additional taxes, together with any such
interest and penalties, are referred to collectively as the “Section 409A Tax”),
then the Executive will be entitled to receive an additional payment (a “409A
Gross-Up Payment”) from the Employer such that the net amount the Executive
retains after paying any applicable Section 409A Tax and any federal, state or
Local income or FICA taxes on such 409A Gross-Up Payment, shall be equal to the
amount the Executive would have received if the Section 409A Tax were not
applicable to the Payments.
 
(b)           All determinations of the Section 409A Tax and 409A Gross-Up
Payment, if any, will be made by tax counsel or other tax advisers designated by
Executive and approved by the Employer, which approval won’t be unreasonably
withheld or delayed. For purposes of determining the amount of the 409A Gross-Up
Payment, if any, Executive will be deemed to pay federal income tax at the
actual marginal rate of federal income taxation in the calendar year in which
the total Payments are made and state and local income taxes at the actual
marginal rate of taxation in the state and locality of Executive’s residence on
the date the total Payments are made, net of the maximum reduction in federal
income taxes that could be obtained from deduction of such state and local
taxes. If the Section 409A Tax is determined by the Internal Revenue Service, on
audit or otherwise, to exceed the amount taken into account hereunder in
calculating the 409A Gross-Up Payment (including by reason of any payment the
existence or amount of which cannot be determined at the time of the 409A
Gross-Up Payment), the Employer shall make another 409A Gross-Up Payment in
respect of such excess (plus any interest, penalties or additions payable by
Executive with respect to such excess). The Employer and Executive shall each
reasonably cooperate with the other in connection with any administrative or
judicial proceedings concerning the existence or amount of liability for Section
409A Tax with respect to the total Payments. The 409A Gross-Up Payments provided
to Executive shall be made no later than the tenth (10th) business day following
the last date the Payments are made but in all events within the time specified
in Section 7(k)(iii) of the Agreement.
 

 
20

--------------------------------------------------------------------------------

 

EXHIBIT E
 
Deferred Compensation Benefit
 
(a)           Deferred Compensation Benefit.  So long as Executive remains
employed by Willis Group hereunder, Executive shall be entitled to receive an
annual deferred compensation credit of eight hundred thousand dollars ($800,000)
(the “Deferred Compensation Benefit”) under the Deferred Compensation Plan per
year. Each such Deferred Compensation Benefit shall be credited to an account
established for Executive under the Deferred Compensation Plan (the “Deferral
Account”) in four (4) equal installments of two hundred thousand dollars
($200,000) each, on January 14, April 14, July 14 and October 14 of each year
(or partial year) during the Term. Notwithstanding anything set forth in this
Agreement, or the Deferral Account to the contrary, on each date that any
Deferred Compensation Benefit is credited to the Deferral Account, Executive
shall be vested in, but not then entitled to payment of, such credited amount.
Subject to the foregoing, all Deferred Compensation Benefits shall otherwise be
treated under the Deferred Compensation Plan in the same manner (including,
without limitation, subject to Section 3(a)(ii) of the Agreement) as any
elective deferrals of Base Salary and annual bonus amounts made by Executive
under the Deferred Compensation Plan as provided in Section l(b)(iii) of the
Agreement.
 
 
 
 
 
 
 
 
 
21
 